DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 05/18/2022 regarding application 17/205,495. In Applicant’s amendment:
Claims 1-2, 5-11, 14, 16 and 18-19 have been amended.
Claims 21-23 have been added as new claims.
Claims 3, 12 and 20 have been canceled.
	Claims 1-2, 4-11, 13-19 and 21-23 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 05/18/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 8 filed on 05/18/2022, with respect to the non-statutory obviousness double patenting rejection of Claims 1, 9-10 and 17-18 being rejected as being unpatentable over Claim 1, 9 and 13 of US Patent #10,963,828 B2 (app # 16/517,181), have been fully considered and is found to be not persuasive. 
		Applicant’s non-statutory obviousness double patenting rejection arguments have been fully considered, but are moot in view of new grounds of rejection.
4.		Applicant’s arguments, see pages 9-12 filed on 05/18/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-2, 4-11, 13-19 and 21-23 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-2, 4-11, 13-19 and 21-23 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 13-15 filed on 05/18/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-20 have been fully considered and is found not persuasive. Claims 1-20 have been considered, but are moot in view of the new grounds of rejection. See Examiner comments shown below under the 35 U.S.C. § 103 Claim Rejections section.

Double Patenting
6.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 		Claims 1, 9-10 and 17-18 is rejected on the ground of nonstatutory double patenting as 	being unpatentable over Claim 1, 9 and 13 of US Patent #10,963,828 B2 (app # 16/517,181), in 	view of US Patent Application (US 2008/0059274 A1) to Holliday.
		Claims 1, 9 and 13 of US. Patent No. US 10,963,828 B2 recite substantially similar limitations as those of Independent Claims 1, 10 and 18 of the current Application, with the difference being that Claims 1, 9 and 13 do not recite the following limitations which are taught by Holliday:
	- collect sensor data from one or more transducers located at the facility (see at least Holliday: ¶ [0028] & Fig. 1. Holliday teaches that “sensor data is collected (105) that is relevant to forecasting demand/requirement ahead of time. In particular, for shops, this may be data from door people counters, car park sensors, electronic point of sale data, etc.” See also Fig. 3 of Holliday.)
	- execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data (see at least Holliday: ¶ [0031-0033] & ¶ [0037]: Holiday teaches that “Combined with the other sensor data in the knowledge base, this can be used as the training input for a machine learning system (110). This is updated as frequently as is desired, to produce a currently learned system (112).” “The specific machine learning system used can vary; indeed, it may be beneficial to have a hybrid approach in which more than one method is used.” Claim 1 of Holliday: “Determining the expected time Ŵ taken for each user to use the facility.” See also Holliday at ¶ [0016]: “The specific learning technique used by the system could be one of: neural networks, vector quantisation, linear models, non linear models, statistical models, support vector machines etc.” See also Holliday at ¶ [0037]: “The requirement schedule for future dates, (as well as the history of what the requirement turned out to be in past days) can be used as a very valuable input for ‘fully featured’ scheduling/rota systems (120), as it provides more accurate past data and estimates of future requirements than traditional methods.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Claims 1, 9 and 13 of US. Patent No. US 10,963,828 B2 to have included Holliday’s teachings such as collect sensor data from one or more transducers located at the facility & execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data in order to use a learning system to learn the behaviour of a store in a dynamic way, it is possible to improve on the prior art, by being much more responsive to changes to a store, new stores, etc. The described system also improves on the prior art by optimising the result using real data gathered from checkout monitors about real conditions in the store 24/7, with no human intervention. In addition, because the system learns dynamically, and makes optimal use of the information available, the system can be fault tolerant, to faults in the sensors; for example if a door sensor ceases to function, the system can quickly learn that the data from that door sensor is no longer relevant to the results, and so adapts to correct itself (see Holliday: ¶ [0017]).
Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Holliday, the results of the combination were predictable.

Response to 35 U.S.C. § 101 Arguments
8. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-2, 4-11, 13-19 and 21-23 have been fully considered but they are found not persuasive (see Applicant Remarks, Pages 9-12, dated 05/18/2022). Examiner respectfully disagrees.
		Argument #1:
(A). 	Applicant argues that Claims 1-2, 4-11, 13-19 and 21-23 do not recite an abstract idea, law of nature or natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 9-12, dated 05/18/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as shown below in the 35 U.S.C. 101 analysis), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions and/or (2) commercial interactions (including business relations and/or sales activities or behaviors).
That is, other than reciting (e.g., “memory”, “sensor data”, “transducers”, “machine learning model” & a “processor”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions. 
Independent Claims 1, 10 and 18: The additional elements regarding the “machine learning model”, “sensor data” & “transducers”, these merely narrows the abstract ideas concerning: “collecting sensor data from one or more transducers located at the facility” & “executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” pertaining to identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product using a computer.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor” & “memory”), does not take the claims out of “Certain Methods of Organizing Human Activities” grouping.
Dependent Claims 2, 4-9, 11, 13-17, 19 and 21-23:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as previously described in Claims 1, 10 and 18. 
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “one or more sensors” and “utility information” in Dependent Claims 21-23, this merely narrow the abstract ideas concerning “the one or more sensors comprising at least one sensor operative to generate utility information for the facility” & “updating the facility status based, at least in part, on the utility information” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-2, 4-11, 13-19 and 21-23 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #2:
(B). 	Applicant argues that Claims 1-2, 4-11, 13-19 and 21-23 do not recite an abstract idea, law of nature or natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 10, dated 05/18/2022) and cite Enfish and McRo cases to substantiate their remarks. Examiner respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as 	“determining a facility 	status such as bank or financial institution based on a user login (e.g., user credentials such as a 	user ID / user name or password)” and sensor data (e.g., parking meter, water meter, cameras, 	etc…)”], which is not a clear and deliberate technological solution improving the computer 	itself or another technological field (see 	comparison to the unpersuasive argument in 	“Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 	219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data” and “displaying and/or outputting data”], yet do not present any clear, genuine 	technological improvement, in how computers carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 	2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. 	Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, 	at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence),  or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp. , U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since, Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
To be clear the legal findings of “McRO”, are irreconcilably different than the ones of the current case. For once “McRO”, relied upon by Applicant above, deliberately improved 3D-lip synchronization in computer animation by automatically setting a keyframe at correct point to depict more realistic speech, fine tuning and further generate transition parameters and apply such transition parameters to create a final morph weight set (McRO p.1096 ¶1 and p.1102 ¶1). Indeed, “McRO’s” rules were not merely specific or particular, but they clearly and deliberately “defined output morph weight set stream as a function of phoneme sequence and time of said phoneme sequence” that “adjust for the fact that a phoneme may look different when spoken depending on the phonemes preceding and/or following it” varying by character as, for example, “a swamp monster will use different rules than a tight-lipped cat” (“McRO” p. 1098 ¶2-¶4).
In this instant case, far from “McRO’s” three dimensional technological improvement of keyframe lip-synchronization in computer animation to produce a final morphology of more accurate and realistic lip synchronization and facial expressions, compensating for differences in mouth positions for similar phonemes based on context (“McRO” at its p.1095-1096, 1098-1099, p.1101 ¶2, p.1102 ¶1 recognized by the Federal Circuit in “Fairwarning” at p.1296 ¶4).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product, which could be performed by certain methods of organizing human activities in the banking and/or financial services industries.
Argument #3:
(C).	Applicant argues that Claims 1-2, 4-11, 13-19 and 21-23 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-12, dated 05/18/2022). Examiner respectfully disagrees.
Independent Claims 1, 10 and 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “sensor data”, “transducers”, “machine learning model” & a “processor”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 18: The additional elements regarding the “machine learning model”, “sensor data” & “transducers”, these merely narrows the abstract ideas concerning: “collecting sensor data from one or more transducers located at the facility” & “executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 18 constitute: (1) updating activity logs (e.g., “update a user status linked to the registered user based on identification of the login of the registered user” & “update a facility status of the facility based on correspondence of the facility to the login of the registered user”) and (2) mere data gathering (e.g., “collect sensor data from one or more transducers located at the facility”) which are both reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2, 4-9, 11, 13-17, 19 and 21-23 recite additional elements such as (e.g., “transducers”, “sensor data”, “utility information”, “one or more sensors”, “device”, “sensor statuses”, “memory” & “processor”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of updating a facility status of the facility based on correspondence of the facility to the login of the registered user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “one or more sensors” and “utility information” in Dependent Claims 21-23, this merely narrow the abstract ideas concerning “the one or more sensors comprising at least one sensor operative to generate utility information for the facility” & “updating the facility status based, at least in part, on the utility information” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 5-9, 11, 13-17, 19 and 21-23 constitute (1) mere data gathering such as (e.g., “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 9 and 17)) & (2) updating activity logs (e.g., “to update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19); “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status” (see Dependent Claim 6 and 14); “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17) & “updating the facility status based, at least in part, on the utility information” (see Dependent Claims 21-23)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Furthermore, it is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
Examiner notes that the claims as shown demonstrate requiring the use of software to tailor information and provide the results to the user on a generic computer. See Applicant’s Specification ¶ [0028] denoting a general-purpose computer and with corroboration from the court case of Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).
Argument #4:
(D).	Applicant argues that Claims 1-2, 4-11, 13-19 and 21-23 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 10-12, dated 05/18/2022) and cites the Finjan case to corroborate their remarks. Examiner respectfully disagrees.
	“Finjan” claims determined whether a code performs dangerous or unwanted operations such as renaming or deleting file, in contrast to traditional code-matching systems, which simply look for presence of known viruses. Specifically, “Finjan’s” security profiles protected against previously unknown viruses as well as obfuscated code of known viruses that have been modified to avoid detection by code-matching virus scans, while at same time, enabling more flexible and nuanced virus filtering such that after generation of security profile, the computer determines whether to access the downloadable code by reviewing its security profile according to highly granular, security policy rules to alter those security policies in response to evolving threats (see “Finjan, Inc. v. Blue Coat Sys., Inc., U.S. Court of Appeals, Federal Circuit, No. 2016-2520 January 10, 2018, 2018 BL 8121, 879 F.3d 1299, 125 USPQ2d 1282”, p. 1286 ¶3 - ¶5).
	The instant claimed invention and Finjan court case have different claim sets and different 	fact patterns, and therefore the two are not analogous. Contrary to Finjan, the instant claimed 	invention is directed towards an abstract idea and the remaining limitations of the claimed 	invention, individually or in combination, do not represent significantly more than the 	abstract idea itself.
[Therefore: Step 2A Prong 2 = Yes, Claims 1-2, 4-11, 13-19 and 21-23 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]. 
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-2, 4-11, 13-19 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-2, 4-11, 13-19 and 21-23 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.		Claims 1-2, 4-11, 13-19 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-2, 4-11, 13-19 and 21-23 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-2, 4-9 and 21), a “non-transitory computer-readable medium” or “an article of manufacture” (Claims 10-11, 13-17 and 22), and a “method” or a “process” (Claims 18-19 and 23).
Step 2A Prong One: Independent Claims 1, 10 and 18 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“identify a login of a registered user based on receipt of credentials correlated with the registered user” (see Independent Claims 1, 10 and 18);
“update a user status linked to the registered user based on identification of the login of the registered user” (see Independent Claims 1, 10 and 18);
“determine a facility corresponding to the login of the registered user” (see Independent Claims 1, 10 and 18);
“update a facility status of the facility based on correspondence of the facility to the login of the registered user” (see Independent Claims 1, 10 and 18); and
“collecting  from one or more  located at the facility” (see Independent Claims 1, 10 and 18);
“executing  operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising ” (see Independent Claims 1, 10 and 18).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions and/or (2) commercial interactions (including business relations and/or sales activities or behaviors).
That is, other than reciting (e.g., “memory”, “sensor data”, “transducers”, “machine learning model” & a “processor”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions. 
Independent Claims 1, 10 and 18: The additional elements regarding the “machine learning model”, “sensor data” & “transducers”, these merely narrows the abstract ideas concerning: “collecting sensor data from one or more transducers located at the facility” & “executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” pertaining to identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product using a computer.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor” & “memory”), does not take the claims out of “Certain Methods of Organizing Human Activities” grouping.
Dependent Claims 2, 4-9, 11, 13-17, 19 and 21-23:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as previously described in Claims 1, 10 and 18. 
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “one or more sensors” and “utility information” in Dependent Claims 21-23, this merely narrow the abstract ideas concerning “the one or more sensors comprising at least one sensor operative to generate utility information for the facility” & “updating the facility status based, at least in part, on the utility information” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-2, 4-11, 13-19 and 21-23 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 1);
“a memory comprising instructions that when executed by the processor cause the processor to” (see Independent Claim 1);
“identify a login of a registered user based on receipt of credentials correlated with the registered user” (see Independent Claims 1, 10 and 18);
“update a user status linked to the registered user based on identification of the login of the registered user” (see Independent Claims 1, 10 and 18);
“determine a facility corresponding to the login of the registered user” (see Independent Claims 1, 10 and 18);
“update a facility status of the facility based on correspondence of the facility to the login of the registered user” (see Independent Claims 1, 10 and 18);
“collecting sensor data from one or more transducers located at the facility” (see Independent Claims 1, 10 and 18);
“executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” (see Independent Claims 1, 10 and 18).
Independent Claims 1, 10 and 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “sensor data”, “transducers”, “machine learning model” & a “processor”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 18: The additional elements regarding the “machine learning model”, “sensor data” & “transducers”, these merely narrows the abstract ideas concerning: “collecting sensor data from one or more transducers located at the facility” & “executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 18 constitute: (1) updating activity logs (e.g., “update a user status linked to the registered user based on identification of the login of the registered user” & “update a facility status of the facility based on correspondence of the facility to the login of the registered user”) and (2) mere data gathering (e.g., “collect sensor data from one or more transducers located at the facility”) which are both reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2, 4-9, 11, 13-17, 19 and 21-23 recite additional elements such as (e.g., “transducers”, “sensor data”, “utility information”, “one or more sensors”, “device”, “sensor statuses”, “memory” & “processor”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of updating a facility status of the facility based on correspondence of the facility to the login of the registered user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “one or more sensors” and “utility information” in Dependent Claims 21-23, this merely narrow the abstract ideas concerning “the one or more sensors comprising at least one sensor operative to generate utility information for the facility” & “updating the facility status based, at least in part, on the utility information” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 5-9, 11, 13-17, 19 and 21-23 constitute (1) mere data gathering such as (e.g., “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 9 and 17)) & (2) updating activity logs (e.g., “to update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19); “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status” (see Dependent Claim 6 and 14); “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17) & “updating the facility status based, at least in part, on the utility information” (see Dependent Claims 21-23)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-2, 4-11, 13-19 and 21-23 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-2, 4-11, 13-19 and 21-23 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as “a processor” (see Applicant’s Specification ¶ [0136-0138]) which encompasses a “general purpose computer” as shown in Applicant’s Specification ¶ [0028] & “a memory” (see Applicant’s Specification ¶ [0140-0141]) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 18 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory”, “sensor data”, “transducers”, “machine learning model” & a “processor”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability by using transducers such as “operating electricity, internet, and water capabilities and rates, and the number of vehicles parked in a parking lot for the facility, a security camera or sensor, or satellite feed” in order to generate an estimated lead time for an enterprise product using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 18: The additional elements regarding the “machine learning model”, “sensor data” & “transducers”, these merely narrows the abstract ideas concerning: “collecting sensor data from one or more transducers located at the facility” & “executing a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 18 constitute: (1) updating activity logs (e.g., “update a user status linked to the registered user based on identification of the login of the registered user” & “update a facility status of the facility based on correspondence of the facility to the login of the registered user”) and (2) mere data gathering (e.g., “collect sensor data from one or more transducers located at the facility”) which are both reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2, 4-9, 11, 13-17, 19 and 21-23 recite additional elements such as (e.g., “transducers”, “sensor data”, “utility information”, “one or more sensors”, “device”, “sensor statuses”, “memory” & “processor”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of updating a facility status of the facility based on correspondence of the facility to the login of the registered user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “one or more sensors” and “utility information” in Dependent Claims 21-23, this merely narrow the abstract ideas concerning “the one or more sensors comprising at least one sensor operative to generate utility information for the facility” & “updating the facility status based, at least in part, on the utility information” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2, 5-9, 11, 13-17, 19 and 21-23 constitute (1) mere data gathering such as (e.g., “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 9 and 17)) & (2) updating activity logs (e.g., “to update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19); “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status” (see Dependent Claim 6 and 14); “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17) & “updating the facility status based, at least in part, on the utility information” (see Dependent Claims 21-23)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). (see for example regarding “receiving data over a network” ->“collecting sensor data from one or more transducers located at the facility” (see Independent Claims 1, 10 and 18) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claims 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claims 9 and 17)).
-> Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
(see for example regarding “electronic recordkeeping for updating an activity log” -> “update a user status linked to the registered user based on identification of the login of the registered user” (see Independent Claims 1, 10 and 18) & “update a facility status of the facility based on correspondence of the facility to the login of the registered user” (see Independent Claims 1, 10 and 18) & “update an availability of the enterprise product at the facility based, at least in part, on an update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19) & “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13) & “update an availability of at least one enterprise product at the facility based, at least in part, on an update of the resource status” (see Dependent Claim 6 and 14) & “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15) & “update an availability of at least one enterprise product at the facility based, at least in part, on an update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17) & “updating the facility status based, at least in part, on the utility information” (see Dependent Claims 21-23)).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-2, 4-11, 13-19 and 21-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-2, 4-11, 13-19 and 21-23 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Response to Prior Art Arguments
12. 		Applicant’s prior art arguments with respect to Claims 1-20 have been fully considered, 	but they are found not persuasive (see Applicant Remarks, Pages 13-15, dated 05/18/2022). 	Examiner respectfully disagrees.
	Specifically, Applicant’s arguments with respect to Claims 1-20 have been considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
13.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.		Claims 1-2, 4, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # (US 9,984,520 B1) to Heller, and in view of US Patent Application (US 2008/0059274 A1) to Holliday.
		Regarding Independent Claim 1, Heller apparatus for identifying and managing enterprise product availability teaches the following:
	- a processor (see at least Heller: Col. 23, Lns. 18-21 & Fig. 1. Heller notes that “a user interface operable to provide a set of instructions that may be executed by a processor, wherein the user interface is configured to be installed on a user device.”)
	- a memory (see at least Heller: Col. 5, Lns. 14-18 & Fig. 1. Heller notes that “it should also be 	understood that one or more of the systems or components in FIG. 1 may have additional elements 	such as power sources, storage devices, databases, communication devices, or other components 	necessary to perform the disclosed functions.”) comprising instructions that when executed by 	the processor (see at least Heller: Col. 23, Lns. 18-21 & Fig. 1. Heller notes that “a user interface 	operable to provide a set of instructions that may be executed by a processor, wherein the user 	interface is configured to be installed on a user device.”) cause the processor to:
	- identify a login of a registered user based on receipt of credentials correlated with the 	registered user (see at least Heller: Col. 6, Lns. 21-28 & Col. 12, Lns. 34-40. Heller teaches that “	Facility devices (212) may be protected by a facility user login (700) and authentication process to 	verify that a facility user is authorized by the cloud control platform (110) to manage a facility. 	Once a user has been authorized (700) as a facility user, a facility management interface may be 	displayed (702) via the facility device (212).” Also that the user device (100) could retrieve a unique 	identifier or authentication code from a remote 	system (214) and communicate the 	authentication code to the facility access panel (204), which can communicate the 	authentication code to access control (210), verifying that the user device (100) is both 	present 	at the facility, and authorized to access the facility.”
	See also Heller at Col. 14, Lns. 1-6: “Such features may additionally have audit tracking of their 	use, which could include identifying a user of the facility device (212) by an employee identifier or 	user facing a camera at the time that the feature is used, or by requiring a challenge code or 	password that is unique to each facility staff member.”
	See also Heller at Col. 15, Lns. 60-65: “A tool for managing platform configuration (806) may 	include tools for configuring pricing plans, configuring and managing various user roles, such as 	facility employee, facility manager, facility owner, mobile user, and others, and managing 	credentials and permission levels for various users and user roles so that functionality within the 	system can be exposed or limited as needed.”) 
	- update a user status linked to the registered user based on identification of the login of 	the registered user (see at least Heller: Col. 9, Lns. 56-65 & Col. 12, Lns. 43-47. Heller teaches that 	“If the facility is not immediately available (504) when a user arrives at a location, such as where 	another user is occupying the facility, or where one or more users are in the facility queue ahead 	of the recently arrived user, the user may affirmatively elect to join the facility queue via the user 	device and will receive regular status updates (506) via the user device indicating such information 	as number of users in queue, estimated time till availability, and alternate facility choices. For 	example, as the facility queue is updated by users checking in, accessing, and exiting the facility, 	a queue status may be displayed (706) showing how many users are in queue, whether the facility 	is currently in use, or estimating arrival times for users traveling towards the location.”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)
	- determine a facility corresponding to the login of the registered user (see at least Heller: Figs. 	3-4 & Col. 7, Lns. 49-56. Heller notes the “user login” Fig. 3 step 300 and “choose facility step 302”, 	“allow facility access step 304” and “facility interaction step 306.” Access to the mobile service 	and private facilities “will be controlled be a user login (300) and may involve a registration and 	subscription process prior to using the system. Once a user is registered and authenticated to use 	the system, or is otherwise able to use the system, the user may choose a desired facility (302). 	This could be accomplished via, for example, an interface such as that shown in FIGS. 9-10, 	displayed via the user device (100). A user's current position (900) is shown, as well as one or more 	nearby facilities (902) that a user can access.”
	See also Heller at Col. 12, Lns. 34-40: “Facility devices (212) may be protected by a facility user 	login (700) and authentication process to verify that a facility user is authorized by the cloud 	control platform (110) to manage a facility. Once a user has been authorized (700) as a facility 	user, a facility management interface may be displayed (702) via the facility device (212).” See 	also Figs. 7-8 of Heller.)
	- update a facility status of the facility based on correspondence of the facility to the login of 	the registered user (see at least Heller: Col. 9, Lns. 56-65 & Fig. 5. Heller teaches that “If the facility 	is not immediately available (504) when a user arrives at a location, such as where another user 	is occupying the facility, or where one or more users are in the facility queue ahead of the recently 	arrived user, the user may affirmatively elect to join the facility queue via the user device and will 	receive regular status updates (506) via the user device indicating such information as number of 	users in queue, estimated time till availability, and alternate facility choices. When the facility 	does become available, the user and vendor may be notified (508) that the facility has become 	available so that the user can proceed to the facility entrance, or so that the vendor may perform 	maintenance, cleaning, or supply stocking tasks.”
	See also Heller at Col. 8, Lns. 58-67: “A user selection of a particular private facility is received 	(406) via the user device (100) in communication with the cloud control platform (110), and a 	facility status is displayed (407) to the user for the selected facility via an interface such as the one 	shown in Fig. 10. Facility status (407) may include, for example, the distance between the user's 	current location and the facility location, the number of other users waiting for the facility, the 	name, type, street address, phone number, and other information of the vendor hosting the 	facility, ratings and reviews for the facility, special offers or promotions available at the facility, as 	well as step-by-step navigational directions for reaching the facility.”)
Heller apparatus for identifying and managing enterprise product availability doesn’t explicitly teach the following:
- collect sensor data from one or more transducers located at the facility;
- execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data
		Holliday however in the analogous art for identifying and managing enterprise product 	availability that teaches the following:
- collect sensor data from one or more transducers located at the facility (see at least Holliday: ¶ [0028] & Fig. 1. Holliday teaches that “sensor data is collected (105) that is relevant to forecasting demand/requirement ahead of time. In particular, for shops, this may be data from door people counters, car park sensors, electronic point of sale data, etc.” See also Fig. 3 of Holliday.)
	- execute a machine learning model operative to generate output of an estimate of a lead time 	for an enterprise product based on an input comprising the sensor data (see at least Holliday: 	¶ [0031-0033] & ¶ [0037]: Holiday teaches that “Combined with the other sensor data in the 	knowledge base, this can be used as the training input for a machine learning system (110). This 	is updated as frequently as is desired, to produce a currently learned system (112).” “The specific 	machine learning system used can vary; indeed, it may be beneficial to have a hybrid approach in 	which more than one method is used.” Claim 1 of Holliday: “Determining the expected time Ŵ 	taken for each user to use the facility.” See also Holliday at ¶ [0016]: “The specific learning 	technique used by the system could be one of: neural networks, vector quantisation, linear models, 	non linear models, statistical models, support vector machines etc.” See also Holliday at ¶ [0037]: 	“The requirement schedule for future dates, (as well as the history of what the requirement turned 	out to be in past days) can be used as a very valuable input for ‘fully featured’ scheduling/rota 	systems (120), as it provides more accurate past data and estimates of future requirements than 	traditional methods.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller apparatus for identifying and managing enterprise product availability with the aforementioned teachings regarding: collect sensor data from one or more transducers located at the facility & execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data in view of Holliday, wherein by using a learning system to learn the behaviour of a store in a dynamic way, it is possible to improve on the prior art, by being much more responsive to changes to a store, new stores, etc. The described system also improves on the prior art by optimising the result using real data gathered from checkout monitors about real conditions in the store 24/7, with no human intervention. In addition, because the system learns dynamically, and makes optimal use of the information available, the system can be fault tolerant, to faults in the sensors; for example if a door sensor ceases to function, the system can quickly learn that the data from that door sensor is no longer relevant to the results, and so adapts to correct itself (see Holliday: ¶ [0017]).
Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Holliday, the results of the combination were predictable.

		Regarding Independent Claims 10 and 18, Heller non-transitory computer-readable medium / method for identifying and managing enterprise product availability teaches the following:
	- identify a login of a registered user based on receipt of credentials correlated with the 	registered user (see at least Heller: Col. 6, Lns. 21-28 & Col. 12, Lns. 34-40. Heller teaches that “	Facility devices (212) may be protected by a facility user login (700) and authentication process to 	verify that a facility user is authorized by the cloud control platform (110) to manage a facility. 	Once a user has been authorized (700) as a facility user, a facility management interface may be 	displayed (702) via the facility device (212).” Also that the user device (100) could retrieve a unique 	identifier or authentication code from a remote 	system (214) and communicate the 	authentication code to the facility access panel (204), which can communicate the 	authentication code to access control (210), verifying that the user device (100) is both 	present 	at the facility, and authorized to access the facility.”
	See also Heller at Col. 14, Lns. 1-6: “Such features may additionally have audit tracking of their 	use, which could include identifying a user of the facility device (212) by an employee identifier or 	user facing a camera at the time that the feature is used, or by requiring a challenge code or 	password that is unique to each facility staff member.”
	See also Heller at Col. 15, Lns. 60-65: “A tool for managing platform configuration (806) may 	include tools for configuring pricing plans, configuring and managing various user roles, such as 	facility employee, facility manager, facility owner, mobile user, and others, and managing 	credentials and permission levels for various users and user roles so that functionality within the 	system can be exposed or limited as needed.”) 
	- update a user status linked to the registered user based on identification of the login of 	the registered user (see at least Heller: Col. 9, Lns. 56-65 & Col. 12, Lns. 43-47. Heller teaches that 	“If the facility is not immediately available (504) when a user arrives at a location, such as where 	another user is occupying the facility, or where one or more users are in the facility queue ahead 	of the recently arrived user, the user may affirmatively elect to join the facility queue via the user 	device and will receive regular status updates (506) via the user device indicating such information 	as number of users in queue, estimated time till availability, and alternate facility choices. For 	example, as the facility queue is updated by users checking in, accessing, and exiting the facility, 	a queue status may be displayed (706) showing how many users are in queue, whether the facility 	is currently in use, or estimating arrival times for users traveling towards the location.”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)
	- determine a facility corresponding to the login of the registered user (see at least Heller: Figs. 	3-4 & Col. 7, Lns. 49-56. Heller notes the “user login” Fig. 3 step 300 and “choose facility step 302”, 	“allow facility access step 304” and “facility interaction step 306.” Access to the mobile service 	and private facilities “will be controlled be a user login (300) and may involve a registration and 	subscription process prior to using the system. Once a user is registered and authenticated to use 	the system, or is otherwise able to use the system, the user may choose a desired facility (302). 	This could be accomplished via, for example, an interface such as that shown in FIGS. 9-10, 	displayed via the user device (100). A user's current position (900) is shown, as well as one or more 	nearby facilities (902) that a user can access.”
	See also Heller at Col. 12, Lns. 34-40: “Facility devices (212) may be protected by a facility user 	login (700) and authentication process to verify that a facility user is authorized by the cloud 	control platform (110) to manage a facility. Once a user has been authorized (700) as a facility 	user, a facility management interface may be displayed (702) via the facility device (212).” See 	also Figs. 7-8 of Heller.)
	- update a facility status of the facility based on correspondence of the facility to the login of 	the registered user (see at least Heller: Col. 9, Lns. 56-65 & Fig. 5. Heller teaches that “If the facility 	is not immediately available (504) when a user arrives at a location, such as where another user 	is occupying the facility, or where one or more users are in the facility queue ahead of the recently 	arrived user, the user may affirmatively elect to join the facility queue via the user device and will 	receive regular status updates (506) via the user device indicating such information as number of 	users in queue, estimated time till availability, and alternate facility choices. When the facility 	does become available, the user and vendor may be notified (508) that the facility has become 	available so that the user can proceed to the facility entrance, or so that the vendor may perform 	maintenance, cleaning, or supply stocking tasks.”
	See also Heller at Col. 8, Lns. 58-67: “A user selection of a particular private facility is received 	(406) via the user device (100) in communication with the cloud control platform (110), and a 	facility status is displayed (407) to the user for the selected facility via an interface such as the one 	shown in Fig. 10. Facility status (407) may include, for example, the distance between the user's 	current location and the facility location, the number of other users waiting for the facility, the 	name, type, street address, phone number, and other information of the vendor hosting the 	facility, ratings and reviews for the facility, special offers or promotions available at the facility, as 	well as step-by-step navigational directions for reaching the facility.”)
Heller non-transitory computer-readable medium / method for identifying and managing enterprise product availability doesn’t explicitly teach the following:
- collect sensor data from one or more transducers located at the facility;
- execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data
		Holliday however in the analogous art for identifying and managing enterprise product 	availability that teaches the following:
- collect sensor data from one or more transducers located at the facility (see at least Holliday: ¶ [0028] & Fig. 1. Holliday teaches that “sensor data is collected (105) that is relevant to forecasting demand/requirement ahead of time. In particular, for shops, this may be data from door people counters, car park sensors, electronic point of sale data, etc.” See also Fig. 3 of Holliday.)
	- execute a machine learning model operative to generate output of an estimate of a lead time 	for an enterprise product based on an input comprising the sensor data (see at least Holliday: 	¶ [0031-0033] & ¶ [0037]: Holiday teaches that “Combined with the other sensor data in the 	knowledge base, this can be used as the training input for a machine learning system (110). This 	is updated as frequently as is desired, to produce a currently learned system (112).” “The specific 	machine learning system used can vary; indeed, it may be beneficial to have a hybrid approach in 	which more than one method is used.” Claim 1 of Holliday: “Determining the expected time Ŵ 	taken for each user to use the facility.” See also Holliday at ¶ [0016]: “The specific learning 	technique used by the system could be one of: neural networks, vector quantisation, linear models, 	non linear models, statistical models, support vector machines etc.” See also Holliday at ¶ [0037]: 	“The requirement schedule for future dates, (as well as the history of what the requirement turned 	out to be in past days) can be used as a very valuable input for ‘fully featured’ scheduling/rota 	systems (120), as it provides more accurate past data and estimates of future requirements than 	traditional methods.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller non-transitory computer-readable medium / method for identifying and managing enterprise product availability with the aforementioned teachings regarding: collect sensor data from one or more transducers located at the facility & execute a machine learning model operative to generate output of an estimate of a lead time for an enterprise product based on an input comprising the sensor data in view of Holliday, wherein by using a learning system to learn the behaviour of a store in a dynamic way, it is possible to improve on the prior art, by being much more responsive to changes to a store, new stores, etc. The described system also improves on the prior art by optimising the result using real data gathered from checkout monitors about real conditions in the store 24/7, with no human intervention. In addition, because the system learns dynamically, and makes optimal use of the information available, the system can be fault tolerant, to faults in the sensors; for example if a door sensor ceases to function, the system can quickly learn that the data from that door sensor is no longer relevant to the results, and so adapts to correct itself (see Holliday: ¶ [0017]).
Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Holliday, the results of the combination were predictable.

Regarding Dependent Claims 2, 11 and 19, Heller / Holliday apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability teaches the limitations of Independent Claims 1, 10 and 18 above, and Heller further teaches the apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability comprising:
	- update an availability of the enterprise product at the facility based, at least in part, on an 	update to one or more of the user status and the facility status (see at least Heller: Col. 9, Lns. 	56-65 & Fig. 5. Heller teaches that “If the facility is not immediately available (504) when a user 	arrives at a location, such as where another user is occupying the facility, or where one or more 	users are in the facility queue ahead of the recently arrived user, the user may affirmatively elect 	to join the facility queue via the user device and will receive regular status updates (506) via the 	user device indicating such information as number of users in queue, estimated time till 	availability, and alternate facility choices. When the facility does become available, the user 	and vendor may be notified (508) that the facility has become available so that the user can 	proceed to the facility entrance, or so that the vendor may perform maintenance, cleaning, 	or supply stocking tasks.”
	See also Heller at Col. 8, Lns. 9-15: “Location specific features may be available, such as the 	ability to preorder (910) goods or services from the vendor while traveling to the location 	or using the facility. When both the user and the facility are ready for the user to enter, a message 	giving instructions for entering the facility (914) as well as a time limit (912) for accessing the 	facility may be displayed.”)

Regarding Dependent Claim 4, Heller / Holliday apparatus for identifying and managing enterprise product availability teaches the limitations of Independent Claim 1 above, and Heller further teaches the apparatus for identifying and managing enterprise product availability comprising:
	- wherein the enterprise product comprising a service (see at least Heller: Col. 3, Lns. 1-16 & Col. 	9, Lns. 28-36. Heller teaches that a private facility could be a room that is publicly accessible, but 	which contains resources that may have some restrictions placed on their use. This could include 	tangible devices such as, for example, a phone charging station that is inoperable until activated 	by an authorized user or a tire filling station that is inoperable until activated, but could also 	include more abstract resources such as a semi-automated ordering system that may be 	accessed by an authorized user to place an order for food or drink, or a semi-automated 	system 	for requesting or reserving services that may be accessed by an authorized user to reserve a dining 	table or parking spot.
	See also Heller at Col. 8, Lns. 9-15: “Location specific features may be available, such as the 	ability to preorder (910) goods or services from the vendor while traveling to the location 	or using the facility. When both the user and the facility are ready for the user to enter, a message 	giving instructions for entering the facility (914) as well as a time limit (912) for accessing the 	facility may be displayed.”)
 	See also Heller at Col. 9, Lns. 28-36: “If a user chooses to pre-order goods or services, a services 	request is received (414) via the user device, and communicated to the cloud control platform 	(110). Facility selections (406), check in (410), and services (414) information may then be 	communicated by the cloud control platform (110) to the facility devices (212) so that employees 	at the vendor location are aware that users may be arriving to use a facility, or that goods or 	services should be prepared to coincide with the users' arrival.”)

Regarding Dependent Claims 9 and 17, Heller / Holliday apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Independent Claims 1 and 10 above, and Holliday further teaches the apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
	- collect sensor data from one or more transducers located at the facility (see at least Holliday: 	¶ [0028] & Fig. 1. Holliday teaches that “sensor data is collected (105) that is relevant to 	forecasting demand/requirement ahead of time. In particular, for shops, this may be data from 	door people counters, car park sensors, electronic point of sale data, etc.” See also Fig. 3 of 	Holliday.)	
- update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility (see at least Holliday: ¶ [0017] & Fig. 3. Holliday teaches that the system can be fault tolerant, to faults in the sensors; for example if a door sensor ceases to function, the system can quickly learn that the data from that door sensor is no longer relevant to the results, and so adapts to correct itself. The prior art arrangements do not have this property, and will give incorrect results in the event of a failure, up until a human intervenes and corrects the fault.  See also ¶ [0041-0044] of Holliday.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller non-transitory computer-readable medium / method for identifying and managing enterprise product availability with the aforementioned teachings regarding: collect sensor data from one or more transducers located at the facility & update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility in view of Holliday, wherein the use of queue length monitors, combined with live POS information, in addition to information from sensors above doors, etc for the purpose of dynamic scheduling is novel. It allows the system to produce more accurate results than the prior art, and also enables the system to learn so that it can improve its accuracy. (see Holliday: ¶ [0015]).
Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Holliday, the results of the combination were predictable.

15.		Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heller / Holliday, and in further view of US Patent # (US 9,990,636 B1) to Lewis.
		Regarding Dependent Claim 5, Heller / Holliday apparatus for identifying and managing enterprise product availability doesn’t explicitly teach the following:
access a user profile associated with the registered user
determine a skill associated with the registered user from the user profile
update a first resource status associated with the facility to indicate an availability of the skill at the facility
		Lewis however in the analogous art for identifying and managing enterprise product 	availability that teaches the following:
access a user profile associated with the registered user (see at least Lewis: Col. 22, Lns. 56-64. & Col. 39, Lns. 52-67 Lewis teaches that the resolution engine determines and collects all information that may be necessary to fulfill the service request, taking into consideration the request type, transactional and profile information, preferences, service level agreement(s), business unit requirements, regulatory guidelines, history and system policies and other info. See also Lewis at Col. 39, Lns. 52-67: Lewis teaches receiving authentication where the security engine receives the global context for the requested user, including data describing the user. The security engine receives and stores data which gives Jane Done, employee #: 12345, manager: Barbara Doe etc….)
determine a skill associated with the registered user from the user profile (see at least Lewis: The security engine 1016 may detect, assign and recommend roles of users based on the applications the users utilize on a day to day basis, data that they typically access, services or business processes they typically are assigned to or fulfill, the user’s training and certification profile, work experience, and other user-specific attributes. User Roles may be detected, assigned, or recommended based on org charts. See also Lewis at Col. 36, Lns. 24-38. Lewis teaches that the security engine may manage authorizations based on the principles performing the activity. Users of the system may be assigned to one or more definable roles. A bank teller may be assigned the role of bank teller and/or associate at retail locations, whereas a manager may be assigned to a role of supervisor.)
update a first resource status associated with the facility to indicate an availability of the skill at the facility (see at least Lewis:  Col. 23, Lns. 34-42 & Col. 42, Lns. 6-16. Lewis teaches that the system monitor engine, operates in concert with the security engine, the training engine to track system load and demand, team assignments, and employee training. Utilizing the collected system status data, the system monitor engine can detect high service request demand and to notify and assign qualified employees to teams, division, or branches to handle the increased service request volume. See also Lewis at Col. 23, Lns. 34-42: Lewis teaches that types of information available to the resolution engine may depend on the business units of a financial institution and the information each of the business units may store. The resolution engine 500 may have access to information uniquely stored by the financial institutions’ business unit systems, such as the systems of the business unit in charge of retails services, ATM services, adjustment services, reconcilement services and application services.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller / Holliday apparatus for identifying and managing enterprise product availability with the aforementioned teachings regarding: access a user profile associated with the registered user & determine a skill associated with the registered user from the user profile & update a first resource status associated with the facility to indicate an availability of the skill at the facility in further view of Lewis, in order to improve upon embodiments of previously disclosed enterprise fulfillment systems by providing an analytics engine that dynamically gathers and analyzes service processing data, currently implemented workflow and business rules, and system performance data, for dynamically optimizing performance of the enterprise fulfillment system (see Lewis: Col. 3, Lns. 9-15).
	Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Regarding Dependent Claim 6, Heller / Holliday / Lewis apparatus for identifying and managing enterprise product availability teaches the limitations of Claims 1 and 5 above, and Heller further teaches the apparatus for identifying and managing enterprise product availability comprising:
	- update an availability of at least one enterprise product at the facility based, at least in part, 	on an update of the resource status (see at least Heller: Col. 9, Lns. 56-65 & Col. 12, Lns. 43-47. 	Heller teaches that “If the facility is not immediately available (504) when a user arrives at a 	location, such as where 	another user is occupying the facility, or where one or more users are in 	the facility queue ahead of the recently arrived user, the user may affirmatively elect to 	join the 	facility queue via the user device and will receive regular status updates (506) via the user device 	indicating such information as number of users in queue, estimated time till availability, and 	alternate facility choices. For example, as the facility queue is updated by users checking in, 	accessing, and exiting the facility, a queue status may be displayed (706) showing how many users 	are in queue, whether the facility is currently in use, or estimating arrival times for users 	traveling towards the location.”
	See also Heller at Col. 4, Lns. 37-43: “As an example, the facility management module (112) could 	maintain a list of configured control devices (104) across all facilities. An administrator could 	request a device status from a particular control device (104) at a particular facility. The facility 	management module (112) would generate a communication and transmit the communication 	to the access control platform (118).”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)

Regarding Dependent Claim 7, Heller / Holliday / Lewis apparatus for identifying and managing enterprise product availability teaches the limitations of Claims 1 and 5 above, and Lewis further teaches the apparatus for identifying and managing enterprise product availability comprising:
- identify a device associated with the facility (see at least Lewis: Col. 21, Lns. 3-14. Lewis teaches that the service detection unit, in this example, may automatically communicate with the ATM over the ATM channel to retrieve as much information as possible from the ATM regarding the transaction in question. Thus, the servicing detection unit may retrieve the customer's account number, the check number, a picture of the check as submitted at the ATM, and the amount deposited. Similar service requests may automatically be generated as a result of irregularities or problems detected by the interaction engine from transactions through a branch office, the online banking website, a teller, mobile device, external financial institutions and others.)
	- collect sensor data from one or more transducers located at the facility (see at least Lewis: Col. 	13, Lns. 1-11. Lewis teaches that “these requests may be automatically generated when the 	system detects system conditions that require resolution. For example, a service request may 	automatically be generated at an ATM when it is detected that a customer deposit was not 	accurately entered and processed. As another example, a service request may automatically be 	generated and processed by the system when it is detected that the customer's withdrawal may 	be fraudulent because the location of the withdrawal conflicts with information retrieved from 	social networks entries, devices, global positioning system (GPS) coordinates, and other sources.” 	Examiner interprets that the transducer is the sensor or GPS here.)
	- update a second resource status associated with the facility to indicate an availability of the 	device at the facility based on the sensor data (see at least Lewis:  Col. 26, Lns. 33-42 & Col. 26, 	Lns. 28-37. Lewis teaches that in response to an ATM service request, such as unreadable or 	mistaken reading of a check deposit at an ATM, the resolution engine may prefetch service, 	maintenance and transactional history of the ATM in question. The resolution engine 	prefetches various information in response to various forms of electronic fund transfers issues 	such as those problems with automated teller machine transfers, telephone bill-payment 	services, point-of-sale (POS) terminal transfers in stores, and preauthorized transfers from or 	to an account. The resolution engine may prefetch copies of account applications and the status 	and details of 	the application process in response to a request for an application status. Similar 	operations may be performed in response to a service request concerning savings bond 	processing. In response to an ATM service request, such as unreadable or mistaken reading of a 	check deposit at an ATM, the resolution engine may prefetch service, maintenance and 	transactional history of the ATM in question.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller / Holliday apparatus for identifying and managing enterprise product availability with the aforementioned teachings regarding: identify a device associated with the facility & collect sensor data from one or more transducers located at the facility  & update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data in further view of Lewis, wherein improvements can even be identified manually, the amount and complexity of data that is received and generated by embodiments of enterprise fulfillment systems is large and continues to grow at a tremendous rate. Such data may be stored at the enterprise fulfillment system as unstructured data, making it difficult to process and analyze the data in an efficient manner (see Lewis: Col. 3, Lns. 1-5).
	Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Regarding Dependent Claim 8, Heller / Holliday / Lewis apparatus for identifying and managing enterprise product availability teaches the limitations of Claims 1, 5 and 7 above, and Heller further teaches the apparatus for identifying and managing enterprise product availability comprising:
	- update an availability of at least one enterprise product at the facility based, at least in part, 	on an update of the first and second resource statuses (see at least Heller: Col. 9, Lns. 56-65 & 	Col. 12, Lns. 43-47. Heller teaches that “If the facility is not immediately available (504) when a 	user arrives at a location, such as where another user is occupying the facility, or where one or 	more users are in the facility queue ahead of the recently arrived user, the user may affirmatively 	elect to 	join the facility queue via the user device and will receive regular status updates (506) via 	the user device 	indicating such information as number of users in queue, estimated time till 	availability, and alternate facility choices. For example, as the facility queue is updated by 	users checking in, accessing, and exiting the facility, a queue status may be displayed (706) 	showing how many users are in queue, whether the facility is currently in use, or estimating 	arrival times for users traveling towards the location.”
	See also Heller at Col. 4, Lns. 37-43: “As an example, the facility management module (112) could 	maintain a list of configured control devices (104) across all facilities. An administrator could 	request a device status from a particular control device (104) at a particular facility. The facility 	management module (112) would generate a communication and transmit the communication 	to the access control platform (118).”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)

16.		Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heller / Holliday, and in further view of US Patent # (US 9,990,636 B1) to Lewis.
	Regarding Dependent Claim 13, Heller / Holliday non-transitory computer readable medium for identifying and managing enterprise product availability doesn’t explicitly teach the following:
identify a skill associated with the registered user;
update a first resource status associated with the facility to indicate an availability of the skill at the facility
	Lewis however in the analogous art for identifying and managing enterprise product availability that teaches the following:
identify a skill associated with the registered user (see at least Lewis: The security engine 1016 may detect, assign and recommend roles of users based on the applications the users utilize on a day to day basis, data that they typically access, services or business processes they typically are assigned to or fulfill, the user’s training and certification profile, work experience, and other user-specific attributes. User Roles may be detected, assigned, or recommended based on org charts. See also Lewis at Col. 36, Lns. 24-38. Lewis teaches that the security engine may manage authorizations based on the principles performing the activity. Users of the system may be assigned to one or more definable roles. A bank teller may be assigned the role of bank teller and/or associate at retail locations, whereas a manager may be assigned to a role of supervisor.)
update a first resource status associated with the facility to indicate an availability of the skill at the facility (see at least Lewis:  Col. 23, Lns. 34-42 & Col. 42, Lns. 6-16. Lewis teaches that the system monitor engine, operates in concert with the security engine, the training engine to track system load and demand, team assignments, and employee training. Utilizing the collected system status data, the system monitor engine can detect high service request demand and to notify and assign qualified employees to teams, division, or branches to handle the increased service request volume. See also Lewis at Col. 23, Lns. 34-42: Lewis teaches that types of information available to the resolution engine may depend on the business units of a financial institution and the information each of the business units may store. The resolution engine 500 may have access to information uniquely stored by the financial institutions’ business unit systems, such as the systems of the business unit in charge of retails services, ATM services, adjustment services, reconcilement services and application services.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller / Holliday non-transitory computer readable medium for identifying and managing enterprise product availability with the aforementioned teachings regarding: identify a skill associated with the registered user & update a first resource status associated with the facility to indicate an availability of the skill at the facility in further view of Lewis, in order to improve upon embodiments of previously disclosed enterprise fulfillment systems by providing an analytics engine that dynamically gathers and analyzes service processing data, currently implemented workflow and business rules, and system performance data, for dynamically optimizing performance of the enterprise fulfillment system (see Lewis: Col. 3, Lns. 9-15).
	Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Regarding Dependent Claim 14, Heller / Holliday / Lewis non-transitory computer readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 10 and 13 above, and Heller further teaches the non-transitory computer readable medium for identifying and managing enterprise product availability comprising:
	- update an availability of at least one enterprise product at the facility based, at least in part, 	on an update of the resource status (see at least Heller: Col. 9, Lns. 56-65 & Col. 12, Lns. 43-47. 	Heller teaches that “If the facility is not immediately available (504) when a user arrives at a 	location, such as where 	another user is occupying the facility, or where one or more users are in 	the facility queue ahead of the recently arrived user, the user may affirmatively elect to 	join the 	facility queue via the user device and will receive regular status updates (506) via the user device 	indicating such information as number of users in queue, estimated time till availability, and 	alternate facility choices. For example, as the facility queue is updated by users checking in, 	accessing, and exiting the facility, a queue status may be displayed (706) showing how many users 	are in queue, whether the facility is currently in use, or estimating arrival times for users 	traveling towards the location.”
	See also Heller at Col. 4, Lns. 37-43: “As an example, the facility management module (112) could 	maintain a list of configured control devices (104) across all facilities. An administrator could 	request a device status from a particular control device (104) at a particular facility. The facility 	management module (112) would generate a communication and transmit the communication 	to the access control platform (118).”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)

Regarding Dependent Claim 15, Heller / Holliday / Lewis non-transitory computer readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 10 and 13 above, and Lewis further teaches the non-transitory computer readable medium for identifying and managing enterprise product availability comprising:
- identify a device associated with the facility (see at least Lewis: Col. 21, Lns. 3-14. Lewis teaches that the service detection unit, in this example, may automatically communicate with the ATM over the ATM channel to retrieve as much information as possible from the ATM regarding the transaction in question. Thus, the servicing detection unit may retrieve the customer's account number, the check number, a picture of the check as submitted at the ATM, and the amount deposited. Similar service requests may automatically be generated as a result of irregularities or problems detected by the interaction engine from transactions through a branch office, the online banking website, a teller, mobile device, external financial institutions and others.)
	- collect sensor data from one or more transducers located at the facility (see at least Lewis: Col. 	13, Lns. 1-11. Lewis teaches that “these requests may be automatically generated when the 	system detects system conditions that require resolution. For example, a service request may 	automatically be generated at an ATM when it is detected that a customer deposit was not 	accurately entered and processed. As another example, a service request may automatically be 	generated and processed by the system when it is detected that the customer's withdrawal may 	be fraudulent because the location of the withdrawal conflicts with information retrieved from 	social networks entries, devices, global positioning system (GPS) coordinates, and other sources.” 	Examiner interprets that the transducer is the sensor or GPS here.)
	- update a second resource status associated with the facility to indicate an availability of the 	device at the facility based on the sensor data (see at least Lewis:  Col. 26, Lns. 33-42 & Col. 26, 	Lns. 28-37. Lewis teaches that in response to an ATM service request, such as unreadable or 	mistaken reading of a check deposit at an ATM, the resolution engine may prefetch service, 	maintenance and transactional history of the ATM in question. The resolution engine 	prefetches various information in response to various forms of electronic fund transfers issues 	such as those problems with automated teller machine transfers, telephone bill-payment 	services, point-of-sale (POS) terminal transfers in stores, and preauthorized transfers from or 	to an account. The resolution engine may prefetch copies of account applications and the status 	and details of 	the application process in response to a request for an application status. Similar 	operations may be performed in response to a service request concerning savings bond 	processing. In response to an ATM service request, such as unreadable or mistaken reading of a 	check deposit at an ATM, the resolution engine may prefetch service, maintenance and 	transactional history of the ATM in question.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller / Holliday non-transitory computer readable medium for identifying and managing enterprise product availability with the aforementioned teachings regarding: identify a device associated with the facility & collect sensor data from one or more transducers located at the facility  & update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data in further view of Lewis, wherein improvements can even be identified manually, the amount and complexity of data that is received and generated by embodiments of enterprise fulfillment systems is large and continues to grow at a tremendous rate. Such data may be stored at the enterprise fulfillment system as unstructured data, making it difficult to process and analyze the data in an efficient manner (see Lewis: Col. 3, Lns. 1-5).
	Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable.

Regarding Dependent Claim 16, Heller / Holliday / Lewis non-transitory computer readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 10, 13 and 15 above, and Heller further teaches the non-transitory computer readable medium for identifying and managing enterprise product availability comprising:
	- update an availability of at least one enterprise product at the facility based, at least in part, 	on an update of the first and second resource statuses (see at least Heller: Col. 9, Lns. 56-65 & 	Col. 12, Lns. 43-47. Heller teaches that “If the facility is not immediately available (504) when a 	user arrives at a location, such as where another user is occupying the facility, or where one or 	more users are in the facility queue ahead of the recently arrived user, the user may affirmatively 	elect to 	join the facility queue via the user device and will receive regular status updates (506) via 	the user device 	indicating such information as number of users in queue, estimated time till 	availability, and alternate facility choices. For example, as the facility queue is updated by 	users checking in, accessing, and exiting the facility, a queue status may be displayed (706) 	showing how many users are in queue, whether the facility is currently in use, or estimating 	arrival times for users traveling towards the location.”
	See also Heller at Col. 4, Lns. 37-43: “As an example, the facility management module (112) could 	maintain a list of configured control devices (104) across all facilities. An administrator could 	request a device status from a particular control device (104) at a particular facility. The facility 	management module (112) would generate a communication and transmit the communication 	to the access control platform (118).”
	See also Heller at Col. 16, Lns. 43-48: “The user device (100) may prompt the user to connect to 	a local facility Wi-Fi connection, which may then allow the user device (100) to complete check in 	(408) and reserve a queue position (410), as well as receive updates (506) on queue status and 	other features that may not be available in “offline” mode without the local Wi-Fi connection.
	See also Heller at Col. 21, Lns. 61-66: “When received by the system (2102), the system will send 	back to the user a location status update (2104) which may include the floor and spot in which 	they parked, address of the facility, time at which they parked, and provide a current image of 	their vehicle from the camera (222) where available.”)

17.		Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heller / Holliday, and in further view of US Patent Application (US 2017/0280459 A1) to Ogrinz.
		Regarding Dependent Claims 21-23, Heller / Holliday apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability doesn’t explicitly teach the following:
the one or more sensors comprising at least one sensor operative to generate utility information for the facility;
updating the facility status based, at least in part on the utility information
	Ogrinz however in the analogous art for identifying and managing enterprise product availability that teaches the following:
- the one or more sensors comprising at least one sensor operative to generate utility information for the facility (see at least Ogrinz: ¶ [0052-0053] & Fig. 6. Ogrinz teaches that the smart device 600 may be for example, but not limited to, a machine such as an automobile, tractor trailer, airplane, manufacturing device, warehouse devices, material handling system, conveyor system, robotics or the like; appliances such as refrigerators, washer/dryers, dish washers, or the like; home entertainment devices or systems such as set top boxes, gaming systems, internet televisions, or the like; home or building systems such as home security systems, utility systems such as electrical, water, plumbing systems and apparatuses such as electric meters, water meters, hot water heaters, gas meters or the like; and personal devices such as wearable devices such as internet capable fitness devices, watches, glasses or the like. Also at ¶ [0053]: “The smart device may also have a control system 640 for controlling the physical operation of the device. The control system may include one or more sensors 641 for detecting operating conditions of the various mechanical and electrical systems 660 of the smart device or of the environment in which the smart device is used. The sensors 641 may communicate with the processing device 620 to provide feedback to the operating systems of the device.”)
- updating the facility status based, at least in part on the utility information (see at least Ogrinz: ¶ [0065] & ¶ [0068]. Ogrinz teaches that where the resource management application is a maintenance, repair, and/or replacement application, such as an application that monitors the status of a smart device, the terms and conditions of the service and contact related to service may be established.  Also at ¶ [0068]: “The smart device 600 c may include one or more sensors 641 that detect or determine a status of the renewable product or the smart device may include program logic in operating application 655 and/or resource management application 656 that estimates the status of the renewable product. The smart device 600 c may include a sensor 641 that directly monitors the status of the renewable product.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Heller / Holliday non-transitory computer readable medium for identifying and managing enterprise product availability with the aforementioned teachings regarding: the one or more sensors comprising at least one sensor operative to generate utility information for the facility & updating the facility status based, at least in part on the utility information in further view of Ogrinz, wherein the resource procurement system may be able to identify the time at which a custodian may want to take action with respect to the replacement of the smart device to extend the life of the machine and/or obtain the best pricing on a replacement that best fits the preferences and needs of the custodian. Moreover, data collected from numerous smart devices may be aggregated to derive usage information that can be provided as part of a targeted communication related to a smart device replacement (see Ogrinz: ¶ [0029]).
	Further, the claimed invention is merely a combination of old elements in a similar field for identifying and managing enterprise product availability, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ogrinz, the results of the combination were predictable.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US Patent Publication Documents
US Patent Application (US 2019/0156281 A1) – Real-Time Data Service Based on Geo-Location Information;
US Patent Application (US 2016/0314528 A1) – System for Spend Analysis Data Transformation for Life Event Inference Tracking;
US Patent Application (US 2017/0177723 A1) – Systems and Methods of Sourcing Hours of Operation for a Location Entity;
US Patent Application (US 2019/0332956 A1) – Cognitive Enterprise System;
US Patent Application (US 2018/0144257 A1) – Cognitive Enterprise System;
US Patent Application (US 2019/0287096 A1) – Security Systems and Methods for Electronic Devices
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         

/BRIAN M EPSTEIN/               Supervisory Patent Examiner, Art Unit 3683